BLUGRASS ENERGY, INC. 13465 Midway Road, Suite 322, LB 10 Dallas, TX75244 July, 8, 2011 Mr. David R. Humphrey Accounting Branch Chief Securities and Exchange Commission Washington, D.C. 20549 Dear Mr. Humphrey: We have received your comments letter for the 2010 10-K, 2010 10-KT, and 2011 first quarter 10-Q.We are now working on our second quarter 10-Q which we intend to file timely.We will be moving quickly to respond to your comments letter dated July 5, 2011 which we plan to do no later than August 22, 2011. If you need additional information, I can be contacted at 972-404-9995. Sincerely, /s/ Laurence K. Maguire Laurence K. Maguire Chief Financial Officer
